BURNELL, J., pro tem.
This cause is before us on the respondent’s motion to dismiss the appeal taken from a judgment of the Superior Court affirming a judgment of the Municipal Court of the City of Los Angeles. The action was for the recovery of real estate broker’s commissions, and it is evident from an inspection of the clerk’s transcript that the cause of action arose within the city of Los Angeles, where the plaintiff brokers had their office and where the agreement for exchange of properties and payment of commissions was entered into.
Where the cause of action in a suit commenced in the Municipal Court arises, as disclosed by the record therein, in the city in which such court is situated, an appeal lies only to the Superior Court, and the judgment of that tribunal is final. (Johnston v. Wolf, 208 Cal. 286 [280 Pac. 980]; Nelson v. Thomas, ante, p. 108 [283 Pac. 982].)
The appeal is dismissed.
Craig, Acting P. J., and Thompson (Ira F.), J., concurred.